Citation Nr: 1105825	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  02-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 
1989.  He also had approximately four months of prior active 
military service and two months of inactive military service.  
The Veteran died in December 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.               

In August 2004, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, she appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2006, the Court issued an Order which 
set aside the Board's August 2004 decision, and remanded the 
matter for additional evidentiary development.  

In June 2007 and in April 2009, the Board remanded this matter 
for additional evidentiary development.  

In August 2009, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, she appealed the Board's 
decision to the Court.  Based on a Joint Motion for Remand (Joint 
Motion), the Court issued an Order in February 2010, which 
remanded this matter for additional evidentiary development.  

In June 2010, the Board remanded this matter for additional 
evidentiary development.  For the reasons indicated below, this 
appeal must again be remanded to the RO.




REMAND

The Veteran's death certificate indicates that he died in 
December 1999 at the age of 54.  According to the certificate of 
death, the cause of the Veteran's death was colon cancer.  The 
appellant is the Veteran's surviving spouse, and she is seeking 
service connection for the cause of the Veteran's death, as well 
as eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  She contends that the 
Veteran's fatal colon cancer "from inception to cancer" has a 
natural history of 10 to 15 years.  Thus, the appellant maintains 
that at the time of the Veteran's separation from the military in 
September 1989, he had colon polyps, which eventually became 
malignant and caused his death.

In support of her claim, the appellant has submitted numerous 
medical articles including: 

Cancer Incidence and Mortality Among Flight 
Personnel: A Meta-Analysis, T. Ballard, 
et.al.

Colorectal Polyps and Their Relationship to 
Cancer, by E. Kim, M.D., et al.;

A Comparison of Unsedated Colonoscopy and 
Flexible Sigmoidoscopy in the Family 
Medicine Setting: An LA Net Study, by L. 
Knox, Ph. D., et al.;

Going the Distance - The Case for True 
Colorectal Cancer Screening, The New 
England Journal of Medicine.

Growth Rate of Colon Polyps and Cancer, by 
B. Hofstad, M.D., and M. Vatn, M.D., Ph. 
D.;


Incidence of Cancer Among Commercial 
Airline Pilots, by V. Rafnsson, et al.;

Mortality Among U.S. Commercial Pilots and 
Navigators, J. Nicholas, Ph. D., et al.;

Natural History of Colorectal Cancer, by S. 
Winawer, M.D.; 

Natural History of Untreated Colonic 
Polyps, by S. Stryker, M.D., et al.;

Occupational Cancer Risk in Pilots and 
Flight Attendants Current Epidemiological 
Knowledge, by M. Blettner and B. Grosche, 
H. Zeeb;

Polyps of the Colon and Rectum, The Merck 
Manual;

Studies of Increased Cancer Risk of Flight 
Personnel, H. Kuni, M.D.; and

What is a Colon Polyp?, Heatlh-Cares.net.

The appellant has also submitted print outs of her MEDLINE 
research.

In compliance with the February 2010 Joint Motion, the Board's 
June 2010 remand directed the RO to obtain a VA medical opinion 
as to whether the Veteran's military service either caused or 
contributed substantially or materially to his death.  
Specifically, the Board's remand specified that:

The examination report must include a 
summary of the findings noted on the 
October 30, 1996, flexible sigmoidoscopy 
report, and also must include statement 
acknowledging that the VA physician has 
reviewed and considered all of the medical 
articles submitted by the appellant in 
support of her claim herein.  Finally, a 
complete rationale for all opinions must be 
provided.  If the physician cannot provide 
the requested opinions without resorting to 
speculation, it must be so stated, and the 
physician must provide the reasons why an 
opinion would require speculation.

A November 2010 VA examiner's medical opinion concluded that the 
issue of whether the cause of the Veteran's death was related to 
his military service could not be resolved without resorting to 
mere speculation.  After reviewing the VA examiner's opinion, the 
Board finds that an additional remand is required in order to 
comply with the Board's June 2010 remand orders.  Specifically, 
the November 2010 VA medical opinion failed to include a summary 
of the findings noted on the October 30, 1996, flexible 
sigmoidoscopy report.  This requirement was specifically 
referenced in the February 2010 Joint Motion, and also was 
clearly laid out in the Board's June 2010 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that compliance is neither 
optional nor discretionary).  In addition, while the VA examiner 
concluded that the issue of whether the cause of the Veteran's 
death was related to his military service could not be resolved 
without resort to mere speculation, no meaningful basis for this 
conclusion was provided.  Specifically, the VA examiner indicated 
that one of the appellant's articles discussed the limitations of 
a sigmoidoscopy examination.  The VA examiner also noted that 
there was no evidence of a breach of the standard of care in 
1996.  Finally, the VA examiner noted that one of the articles 
submitted by the appellant concerning cancer rates among service 
personnel, including pilots, failed to address the fact that 
there are likely many factors contributing to the development of 
cancer and the exact etiology cannot in many cases be identified.  
While all of these statements may be true, they do not provide a 
clear basis as to why an opinion specifically regarding the 
Veteran's cause of death would require speculation.  Id.; Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental VA 
medical opinion as to whether the Veteran's 
military service either caused or 
contributed substantially or materially to 
his death.  If possible, this opinion must 
be provided by the physician who considered 
this matter in November 2010.  The claims 
file must be made available to and reviewed 
by the VA physician in conjunction with the 
requested opinion.  The examination report 
(1) must include a summary of the findings 
noted on the October 30, 1996, flexible 
sigmoidoscopy report, (2) must include a 
statement acknowledging that the VA 
physician has reviewed and considered all 
of the medical articles submitted by the 
appellant in support of her claim herein, 
(3) must specifically comment upon the 
appellant's theory that the Veteran's fatal 
colon cancer "from inception to cancer" 
has a natural history of 10 to 15 years; 
and (4) must provide an opinion as to 
whether the Veteran's fatal disease process 
of colon cancer began during his military 
service and/or is related to his military 
service.  A complete rationale for all 
opinions must be provided.  However, if 
the physician cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and 
the physician must provide a complete 
explanation as to why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  After the development requested has 
been completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

3.  Thereafter, the RO must re-adjudicate 
the claims on appeal.  If these issues 
remain denied, a supplemental statement of 
the case addressing all evidence received 
since the December 2010 supplemental 
statement of the case must be provided to 
the appellant and her representative.  
After the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.  

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

